[Cite as State v. Brown, 2022-Ohio-607.]


                                       COURT OF APPEALS
                                    RICHLAND COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT



STATE OF OHIO                                     JUDGES:
                                                  Hon. John W. Wise, P.J.
        Plaintiff-Appellee                        Hon. Patricia A. Delaney, J.
                                                  Hon. Craig R. Baldwin, J.
-vs-
                                                  Case No. 2021 CA 0069
STANLEY BROWN, JR.

        Defendant-Appellant                       OPINION




CHARACTER OF PROCEEDING:                       Criminal Appeal from the Court of Common
                                               Pleas, Case No. 15 CR 0698


JUDGMENT:                                     Affirmed



DATE OF JUDGMENT ENTRY:                       March 2, 2022



APPEARANCES:

For Plaintiff-Appellee                         For Defendant-Appellant

GARY BISHOP                                   STANLEY BROWN, JR.
PROSECUTING ATTORNEY                          PRO SE
VICTORIA MUNSON                               N. Central Correctional Complex
ASSISTANT PROSECUTOR                          P. O. Box 1812
38 South Park Street                          Marion, Ohio 43301
Mansfield, Ohio 44902
Richland County, Case No. 2021 CA 0069                                                       2


Wise, P. J.

       {¶1}   Defendant-Appellant Stanley Brown, Jr. (“Appellant”) appeals his conviction

and sentence entered in the Richland County Court of Common Pleas on Aiding or

Abetting Rape pursuant to R.C. 2907.02(A)(1)(c) following a jury trial. Appellee is the

State of Ohio. The relevant facts leading to this appeal are as follows.

                           STATEMENT OF THE FACTS AND CASE

       {¶2}   On January 3, 2015, J.J. attended a party at the Rodeway Inn where she

consumed alcohol, marijuana, and psychedelic mushrooms. Approximately ninety

minutes later, Appellant arrived at the party.

       {¶3}   Two hours after arriving, Appellant, his co-defendants, and J.J. were in a

different room of the Rodeway Inn. While playing a drinking game, J.J. lost consciousness

due to her high level of intoxication.

       {¶4}   Once she regained consciousness, J.J. discovered Co-Defendant Hughes

vaginally penetrating her without her consent. Appellant encouraged Co-Defendant

Hughes as Hughes vaginally raped J.J. and told the victim to relax. In addition to

encouraging Hughes, Appellant pushed J.J. down when she tried to get up from the bed

and stuck his penis in J.J.’s face in an attempt to force J.J. to perform oral sex on him.

       {¶5}   On January 5, 2015, J.J. went to OhioHealth Mansfield for a SANE exam.

During the exam, J.J. told nurse Tammy Robertson what happened on January 3, 2015,

and identified Appellant and Co-Defendant Hughes as two of her attackers. Nurse

Robertson collected anal and vaginal swabs, pubic hair, and fingernail clippings from J.J.

       {¶6}   Nurse Robertson also contacted Richland County Sheriff’s Office and J.J.’s

mother in order to collect J.J.’s clothes from January 3, 2015.
Richland County, Case No. 2021 CA 0069                                                    3


       {¶7}   Deputy Broom collected J.J.’s rape kit and clothing and submitted them to

the Bureau of Criminal Investigation.

       {¶8}   On January 8, 2015, Deputy Dittrich interviewed J.J., who provided a

statement regarding her rape at Rodeway Inn and identified Appellant, Co-Defendant

Hughes and Co-Defendant Murphy as her attackers. Dittrich obtained search warrants

for DNA swabs from Appellant, Co-Defendant Hughes, Co-Defendant Murphy, and

several other guests from the party.

       {¶9}   Appellant’s DNA matched both sperm and non-sperm DNA on J.J.’s shirt

from January 3, 2015. Bureau of Criminal Investigation matched Co-Defendant Hughes’s

DNA to sperm DNA recovered from J.J.’s vagina.

       {¶10} On August 11, 2015, the Richland County Grand Jury indicted Appellant on

one count of Rape in violation of R.C. 2907.02(A)(2), a felony in the first-degree, one

count of Aiding or Abetting Rape in violation of R.C. 2907.02(A)(1)(C) and R.C.

2907.02(A)(2), a felony in the first-degree, and one count of Kidnapping in violation of

R.C. 2905.01(A)(4), a felony in the first-degree.

       {¶11} At his arraignment on September 15, 2015, Appellant pled not guilty to the

indictment.

       {¶12} On June 2, 2016, a jury trial commenced.

       {¶13} On June 7, 2016, the jury found Appellant guilty of Aiding or Abetting Rape

pursuant to R.C. 2907.02(A)(1)(c) and not guilty on the remaining counts of the

indictment. On June 13, 2016, Appellant was sentenced to seven years in prison, five

years of mandatory post-release control, and was classified as a Tier III sex offender.
Richland County, Case No. 2021 CA 0069                                                  4


       {¶14} On July 1, 2106, Appellant filed a notice of appeal arguing the trial court

erred in excluding any testimony pursuant to Ohio’s Rape Shield Law and that there was

not sufficient evidence to support his conviction. On March 28, 2017, this Court affirmed

the Trial Court’s decision.

       {¶15} On June 16, 2021, Appellant filed a Motion to Vacate Void Judgment with

the trial court.

       {¶16} On June 21, 2021, Appellee filed a response to Appellant’s motion.

       {¶17} On August 13, 2021, the trial court denied Appellant’s motion.

                                  ASSIGNMENT OF ERROR

       {¶18} Appellant timely filed a notice of appeal. He herein raises the following two

Assignments of Error:

       {¶19} “I. THE TRIAL COURT ABUSED ITS DISCRETION IN DENYING

APPELLANT’S MOTION TO VACATE VOID JUDGMENT FOR LACK OF SUBJECT

MATTER JURISDICTION WHEN IT MISJUDGED APPELLANT’S ARGUMENT THAT

AN INDICTMENT WAS NEVER RETURNED CHARGING APPELLANT WITH AIDING

AND ABETTING RAPE.

       {¶20} “II. AN ABUSE OF DISCRETION MAY BE FOUND WHEN A TRIAL COURT

“APPLIES THE WRONG LEGAL STANDARD, MISAPPLIES THE CORRECT LEGAL

STANDARD OR RELIES ON CLEARLY ERRONEOUS FINDINGS OF FACT.”

(MUSSON V. MUSSON 11TH DIST. NO. 2013-T-0113; 2014-OHIO 5381 PARA. 15

QUOTING THOMAS V. CLEVELAND 176 OHIO APP.3D 401; 2008-OHIO-1720

PARA.15; 892 N.E.2D 454 (8TH DIST.) (SIC) AN ABUSE OF DISCRETION MAY BE
Richland County, Case No. 2021 CA 0069                                                     5


FOUND WHERE THE COURT’S ATTITUDE IS. 5 OHIO ST.3D 317 219; 5 OHIO 481;

450 N.E.2D 1140(1983)(SIC)).”

                                                 I., II.

       {¶21} In Appellant’s First and Second Assignments of Error, Appellant argues the

trial court relies on erroneous findings of fact and abused its discretion when it denied

Appellant’s Motion to Vacate Void Judgment. We disagree.

       {¶22} In his motion filed June 16, 2021, Appellant argued his conviction and

sentence were void because the count in the indictment read that he aided and abetted

the rape of J.J. by three individuals. However, he was never indicted for aiding and

abetting the rape of J.J. by Co-Defendant Hughes individually or aiding and abetting a

rape he committed himself. As such, the indictment was invalid, failing to invoke the

jurisdiction of the trial court.

       {¶23} Appellant relies on People v. Edge, 406 Ill. 490, 94 N.E.2d 359 (1950). In

People v. Edge, the Supreme Court for the State of Illinois found in order for the

jurisdiction for the trial court to be invoked, the information must charge a crime. Id.

Appellant also cites State v. Presler, 112 Ohio App. 437, 176 N.E.2d 308 (3rd Dist.1960).

In Presler, the State of Ohio fails to allege in the indictment that the defendant broke into

a building as required by the statute and therefore did not charge the defendant with a

crime under the laws of the State of Ohio. Id. As such, the Third District Court of Appeals

held the trial court had no subject matter jurisdiction. Id.

               Under the doctrine of res judicata, a final judgment of conviction bars

       the defendant from raising and litigating in any proceeding, except an

       appeal from that judgment, any defense or any claimed lack of due process
Richland County, Case No. 2021 CA 0069                                                     6


       that was raised or could have raised by the defendant at the trial which

       resulted in that judgment of conviction or on appeal from that judgment.

       State v. Perry, 10 Ohio St.2d 175, 226 N.E.2d 104 (1967).

       {¶24} This Court has previously held, “[A] defendant who fails on direct appeal to

challenge the sentence imposed on him for an offense is barred by res judicata from

appealing that sentence * * *.” State v. Lindsay, 5th Dist. Richland No. 16CA39, 2017-

Ohio-595, ¶30, quoting State v. Saxon, 109 Ohio St.3d 176, 2006-Ohio-1245, 846 N.E.2d

824, ¶19.

       {¶25} We recognize that an exception to the application of res judicata applies to

void judgments. See State v. Draughon, 10th Dist. Franklin No. 17AP-149, 2017-Ohio-

7741, ¶9. Generally, however, judgments that are erroneous for other than jurisdictional

reasons are merely voidable and not subject to collateral attack. See O’Malley v.

O’Malley, 8th Dist. Cuyahoga No. 98708, 2013-Ohio-5238, ¶24, citing State ex rel. Beil v.

Dota, 168 Ohio St. 315, 319-320, 154 N.E.2d 634 (1958).

       {¶26} We find Appellant’s aforesaid legal theory is in actuality an attempt to raise

an untimely error of law regarding the deficiency of Appellee’s indictment. Because

Appellant failed to include the complained of issues in his direct appeal, he is attempting

to circumvent the doctrine of res judicata by claiming his convictions were void because

the trial court lacked subject matter jurisdiction. “Because subject matter jurisdiction goes

to the power of the court to adjudicate the merits of a case, it can never be waived and

may be challenged at any time” United States v. Cotton, 535 U.S. 625, 630, 122 S.Ct.

1781, 152 L.Ed.2d 860 (2002); State ex rel. Jones v. Suster, 84 Ohio St.3d 70, 75, 701

N.E.2d 1002 (1998).
Richland County, Case No. 2021 CA 0069                                                     7


       {¶27} At the core of his argument, Appellant argues the trial court lacked subject

matter jurisdiction due to defects in the indictment. However, “[a] defective indictment

renders the charge voidable, not void.” State v. Bragwell, 7th Dist. Mahoning No 06-MA-

140, 2008-Ohio-3406, ¶14. Therefore, this alleged error would not divest the trial court of

subject matter jurisdiction. Id.

       {¶28} As Appellant’s argument on the alleged deficiency of the indictment does

not affect the trial court’s subject matter jurisdiction we find the doctrine of res judicata

does apply. Because Appellant could have challenged the indictment on direct appeal to

this Court, Appellant’s argument is barred by res judicata.

       {¶29} Accordingly, Appellant’s First and Second Assignments of Error are

overruled.

       {¶30} For the foregoing reasons, judgment of the Court of Common Pleas of

Richland County, Ohio, is hereby affirmed.


By: Wise, P. J.

Delaney, J., and

Baldwin, J., concur.


JWW/br 0224